                                                                     ·,.,   .
                                                                                                                                                            l _.,\
AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                          Page I of I :    I
--=====-========---=="========="======================\                                                                                                         I


                                                      UNITED STATES DISTRICT COURT
                                                              SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                                      V.                                (For Offenses Committed On or After November I, 1987)


                    Mario Alberto Quinonez-Loya                                         Case Number: 2:20-mj-8338

                                                                                        James Anthon
                                                                                        Defendant's Attorney


REGISTRATION NO. 94037298
                                                                                                                            FILED
THE DEFENDANT:                                                                               FEB - S 2020
 IZI pleaded guilty to count(s) ~l~o~f~C~o~m~p~l~ai~nt~--~--------l-~a~HiMR~~~
     was found guilty to count( s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                                  Nature of Offense                                                       Count Number(s)
8:1325                                           ILLEGAL ENTRY (Misdemeanor)                                             1

     The defendant has been found not guilty on count( s)
                                     -------------------
 •   Count(s)
                      -----------------
                                        dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                         ~,TIMESERVED                              • ________ days
                                          I
IZI Assessment: $10 WAIVED IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Monday, February 3, 2020

            ,)                                 ,-·,                             Date of Imposition of Sentence

            \'\''\\\f~.\ \ \,:,. \\\['i\., '
                                   r r \
                                                ·. \ -~-,~\
Received            \J\},J,J\1 .:) · \\,. · \J
             DUSM




Clerk's Office Copy                                                                                                                 2:20-mj-8338
